                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


    JAY BROWNLOW,                                  )
                                                   )
          Plaintiff,                               )
                                                   )
    v.                                             )   No. 3:18-cv-01241
                                                   )
    ALFA VISION INSURANCE                          )
    COMPANY,                                       )
                                                   )
          Defendant.                               )

                                  MEMORANDUM OPINION

         The world was a much different place in 2016 and 2017, particularly when it comes to

employees working remotely. This case requires the Court to travel back to that pre-COVID-19

world and address Jay Brownlow’s allegations that his former employer Alfa Vision Insurance

Company (“Alfa”) retaliated against him and failed to accommodate his disability by not letting

him work from home. Before the Court is Alfa’s Motion for Summary Judgment (Doc. No. 42)

and Brownlow’s Motion for Partial Summary Judgment (Doc. No. 45), which have been fully

briefed by the parties (see Doc. Nos. 43, 47, 59, 65, 67, 71). For the following reasons, Alfa’s

motion will be granted in part and Brownlow’s motion will be denied.

I.       BACKGROUND AND UNDISPUTED FACTS 1

         Brownlow worked for Alfa, an automobile insurance company, in various capacities before

returning to work in the company’s Brentwood, Tennessee office in July 2014. (Doc. No. 60 at 2–


1
 The facts in this section are undisputed unless noted otherwise and are drawn from the undisputed
portions of the parties’ statements of facts (Doc. Nos. 60, 66, 68), the exhibits and depositions
submitted in connection with the summary judgment briefing, and portions of the Complaint (Doc.
No. 1) that are not contradicted by the evidence in the record. For ease of reference, the Court will
cite to both the page and paragraph numbers in Defendant’s Response to Plaintiff’s Concise
Statement of Undisputed Facts in Support of Partial Summary Judgment (Doc. No. 60) because


     Case 3:18-cv-01241 Document 80 Filed 03/22/21 Page 1 of 14 PageID #: 1685
3 ¶¶ 1, 3; Doc. No. 66 at ¶ 1). Brownlow’s job duties were “primarily [to] write original and

supplemental estimates for property damage claims under automobile policies by reviewing

photographs of damaged vehicles.” (Doc. No. 66 ¶ 6; Doc. No. 44-3 at 58:17–59:23). However,

the parties disagree about whether Brownlow’s job title was “inside claims adjuster” 2 or “outside

claims adjuster.” (Doc. No. 60 at 3 ¶ 3; Doc. No. 66 ¶ 5). And because the written job description

for both of those jobs was the same, there is also a dispute about whether they are in fact different

positions. (Doc. No. 68 ¶¶ 1, 2; see also Doc. No. 48-10 at 23–26). The parties also disagree about

whether in-office attendance was required for inside adjusters but agree that Alfa regularly

permitted outside claims adjusters to work remotely. (See Doc. No. 68 ¶¶ 1–5).

       As a result of childhood trauma involving sexual abuse and witnessing his cousin die in a

car accident, Brownlow was diagnosed with several ongoing medical conditions including major

depressive disorder, post-traumatic stress disorder (“PTSD”), anxiety, and mood swings. (Doc.

No. 60 at ¶ 2; see also Doc. No. 48-4 at 12–14). Brownlow’s doctors prescribed him anti-

depressants, anti-anxiety, and mood stabilizing medications to treat and control his medical

conditions, although they sometimes changed Brownlow’s medication in search of the optimum

combination and dosage for him. (Doc. No. 60 at 12 ¶ 6). In late 2014, Brownlow asked his

supervisor Mike Ladd if he could “work from home, as needed, during a change in medication,”

but Brownlow never received a response to this request. (Doc. No. 60 at 3–4 ¶ 4; Doc. No. 44-4 at

78).




that document references several paragraphs with identical numbers. Last, the Court has omitted
some facts that relate solely to Brownlow’s Title VII claims because, as explained in Section III.A
infra, Brownlow concedes that those claims should be dismissed.
2
  The parties use the words “adjuster” and “appraiser” interchangeably, and there does not appear
to be any meaningful difference between the two.
                                                 2

    Case 3:18-cv-01241 Document 80 Filed 03/22/21 Page 2 of 14 PageID #: 1686
       At some point in late 2015 and early 2016, Brownlow alleges that his co-workers

exchanged crude jokes and sexual imagery in private text messages, which he found particularly

offensive given his childhood trauma. (Doc. No. 60 at 4 ¶ 5; Doc. No. 66 at ¶¶ 16–17). Because

these jokes were exacerbating his PTSD, anxiety, and depression, Brownlow tried to escape the

Brentwood office and applied for another position in Alfa’s Trussville, Alabama office in

December 2015 as an accommodation for his ongoing disabilities. (Doc. No. 66 at ¶¶ 23–24; Doc.

No. 60 at 6–7 ¶ 8). Alfa did not select Brownlow for this available position. (Doc. No. 60 at 6–7 ¶

8; see also Doc. Nos. 44-4 at 78; 44-5 at 8).

       In May 2016, Brownlow again asked if he could work from home because his doctors made

changes to his prescribed medication that prevented him from driving to the office. (Doc. No. 66

at ¶ 34; Doc. No. 60 at 8 ¶ 10). Alfa granted Brownlow’s requested accommodation and allowed

him to work from home temporarily starting on May 19, 2016. (Doc. No. 66 ¶ 35; Doc. No. 60 at

8 ¶ 10). The parties dispute whether Brownlow adequately performed his job duties while working

remotely. (See Doc. No. 66 at ¶¶ 36–38; Doc. No. 60 at 8–9 ¶ 10).

       On August 11, 2016, Susie White, a Manager in Alfa’s Human Resources department,

requested updated medical documentation from Brownlow about his status and when he would

potentially return to the office. (Doc. No. 66 ¶ 39; Doc. No. 44-5 at 70). Brownlow’s physician

submitted a letter on September 29, 2016, stating that Brownlow “continues to have issues with

medication adjustments” and recommending that he be able to continue working from home. (Doc.

No. 44-6 at 5). In November 2016, Brownlow applied for and received intermittent leave under

the Family Medical Leave Act (“FMLA”). 3 (Doc. No. 66 ¶ 40).




3
 Under the FMLA, “qualifying employees” are entitled “to up to twelve weeks of unpaid leave
each year if, among other things, an employee has a ‘serious health condition that makes the
                                                3

    Case 3:18-cv-01241 Document 80 Filed 03/22/21 Page 3 of 14 PageID #: 1687
       On February 24, 2017, Ladd informed Brownlow that because his job “has never been

considered a ‘work from home’ position,” he could no longer work from home indefinitely. (Doc.

No. 44-6 at 11; see also Doc. No. 66 at ¶ 41). Ladd further instructed Brownlow that he had to

either return to the office by March 27, 2017 (after receiving a full medical release from his doctor)

or receive additional FMLA leave. (Doc. No. 44-6 at 11). Brownlow opted for additional FMLA

leave, which he exhausted on May 10, 2017. (Doc. No. 66 ¶ 42; Doc. No. 44-6 at 36). Brownlow

then applied for and received long-term disability benefits starting on May 29, 2017. (See Doc.

No. 66 at ¶ 42 n.6 (citing Doc. No. 44-6 at 16–17)).

       Brownlow continued experiencing issues with his medication after his FMLA leave

expired, and he could not receive a doctor’s release to return to the office. (Doc. No. 60 at 10–11

¶ 12; see also Doc. No. 44-6 at 35). On June 13, 2017, Alfa notified Brownlow that because he did

not provide a “written certification from a health care professional that [he] can return to work” in

the office, Alfa considered Brownlow to have abandoned his job and would no longer hold his

position open. (Doc. No. 60 at 10–11 ¶ 12; see also Doc. No. 44-6 at 37).

       Brownlow filed a Charge of Discrimination with the Tennessee Human Rights

Commission on December 1, 2017, and the Equal Employment Opportunity Commission

(“EEOC”) issued Brownlow a Notice of Right to Sue on August 8, 2018. (Doc. No. 68 ¶ 7; see

also Doc. Nos. 1-2; 1-3). Brownlow then filed this lawsuit on November 5, 2018, alleging that

Alfa discriminated and retaliated against him in violation of Title VII and the ADA. Both parties

have now moved for summary judgment on the issue of liability.




employee unable to perform the functions of the position of such employee.’” Walton v. Ford
Motor Co., 424 F.3d 481, 485 (6th Cir. 2005) (quoting 29 U.S.C. § 2612(a)(1)(D)).


                                                  4

   Case 3:18-cv-01241 Document 80 Filed 03/22/21 Page 4 of 14 PageID #: 1688
II.      LEGAL STANDARD

         Summary judgment is appropriate only where there is “no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “A

genuine dispute of material fact exists ‘if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.’” Peffer v. Stephens, 880 F.3d 256, 262 (6th Cir. 2018) (quoting

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986)). “The party bringing the summary

judgment motion has the initial burden of informing the Court of the basis for its motion and

identifying portions of the record that demonstrate the absence of a genuine dispute over material

facts.” Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003) (citation omitted). “The moving party

may satisfy this burden by presenting affirmative evidence that negates an element of the non-

moving party’s claim or by demonstrating an absence of evidence to support the non-moving

party’s case.” Id. (citation and internal quotation marks omitted).

         In deciding a motion for summary judgment, the Court must review all the evidence, facts,

and inferences in the light most favorable to the party opposing the motion. Matsushita Elec. Indus.

Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation omitted). “And where, as here, the

parties filed cross-motions for summary judgment, ‘the court must evaluate each party’s motion

on its own merits, taking care in each instance to draw all reasonable inferences against the party

whose motion is under consideration.’” McKay v. Federspiel, 823 F.3d 862, 866 (6th Cir. 2016)

(quoting Taft Broad. Co. v. United States, 929 F.2d 240, 248 (6th Cir. 1991)). The Court does not,

however, weigh the evidence, judge the credibility of witnesses, or determine the truth of the

matter. Anderson, 477 U.S. at 249. The mere existence of a scintilla of evidence in support of the

non-moving party’s position will be insufficient to survive summary judgment; rather, there must

be evidence on which a trier of fact could reasonably find for the non-moving party. Rodgers, 344

F.3d at 595.
                                                 5

      Case 3:18-cv-01241 Document 80 Filed 03/22/21 Page 5 of 14 PageID #: 1689
III.   ANALYSIS

       The parties filed competing motions for summary judgment on Brownlow’s claims for

gender discrimination under Title VII (Count I), failure to accommodate under the ADA (Count

II), and retaliation under both Title VII and the ADA (Count III). The Court will address each of

these counts below.

       A.      Title VII Claims

       In response to Alfa’s motion, Brownlow concedes that his discrimination and retaliation

claims under Title VII should be dismissed. (Doc. No. 65 at 1 n.1). Accordingly, the Court will

grant Alfa’s unopposed motion for summary judgment as to Brownlow’s Title VII gender

discrimination claim (Count I) and Title VII retaliation claim (Count III).

       B.      ADA Failure to Accommodate Claim

       In Count II, Brownlow alleges that Alfa violated the ADA and discriminated against him

because of his disability by refusing to accommodate his request to work remotely. (Compl. ¶ 25).

The ADA prohibits an employer from discriminating “against a qualified individual on the basis

of disability” in regard to the “terms, conditions, and privileges of employment.” 42 U.S.C. §

12112(a). Under the ADA, “discrimination includes a failure to make ‘reasonable accommodations

to the known physical or mental limitations of an otherwise qualified individual with a disability .

. . unless such covered entity can demonstrate that the accommodation would impose an undue

hardship on the operation of the business of such covered entity.’” Brumley v. United Parcel Serv.,

Inc., 909 F.3d 834, 839 (6th Cir. 2018) (quoting 42 U.S.C. § 12112(b)(5)(A)). Because failure-to-

accommodate claims “‘necessarily involve direct evidence . . . of discrimination[,]’ the familiar

McDonnell-Douglas burden-shifting framework (applicable to claims premised on indirect

evidence) . . . does not apply.” Id. (quoting Kleiber v. Honda of Am. Mfg., Inc., 485 F.3d 862,

868–69 (6th Cir. 2007)).

                                                 6

   Case 3:18-cv-01241 Document 80 Filed 03/22/21 Page 6 of 14 PageID #: 1690
       To establish a prima facie claim for failure to accommodate under the ADA, Brownlow

must show that: (1) he is disabled within the meaning of the Act; (2) he is otherwise qualified for

his position, with or without reasonable accommodation; (3) Alfa knew or had reason to know

about his disability; (4) he requested a reasonable accommodation; and (5) Alfa failed to provide

the necessary accommodation. Id.; see also Johnson v. Cleveland City School Dist., 443 F. App’x

974, 982–83 (6th Cir. 2011). If Brownlow can make this showing using direct evidence, then the

burden shifts to Alfa to prove that the proposed accommodation would impose an undue hardship

on the operation of Alfa’s business. Brumley, 909 F.3d at 839 (citing Kleiber, 485 F.3d at 868–

69).

       Here, there is no dispute that Brownlow is disabled within the meaning of the ADA

(element 1), Alfa knew about his disability (element 3), and Alfa refused to provide Brownlow’s

requested accommodation (element 5) of continuing to work from home. (See Doc. No. 43 at 6

n.1). Thus, the only remaining issues in dispute are: (1) whether Brownlow is otherwise qualified

for his position with or without a reasonable accommodation; and (2) whether Brownlow’s

requested accommodation was in fact reasonable.

               1.     Otherwise Qualified

       Under the ADA, an employee is “otherwise qualified” for a position if he can perform the

“essential functions” of his job with or without a reasonable accommodation. See Rorrer v. City

of Stow, 743 F.3d 1025, 1038 (6th Cir. 2014) (quoting 42 U.S.C. § 12111(8)). “Essential functions

are ‘the fundamental job duties of the employment position the individual with a disability holds

or desires.’” Id. at 1039 (quoting 29 C.F.R. § 1630.2(n)(1)). In determining whether a job function

is essential, Courts may consider the following factors: “(1) the employer’s judgment [as to which

functions are essential]; (2) the written job description; (3) the amount of time spent performing

the function; (4) the consequences of not requiring performance of the function; (5) the work
                                                7

  Case 3:18-cv-01241 Document 80 Filed 03/22/21 Page 7 of 14 PageID #: 1691
experience of past incumbents of the position; and (6) the current work experience of incumbents

in similar jobs.” Keith v. Cnty. of Oakland, 703 F.3d 918, 925 (6th Cir. 2013) (citing 29 C.F.R. §

1630.2(n)(3)). But because of the sometimes ever changing nature of the workplace, the Sixth

Circuit has repeatedly instructed that “[w]hether a job function is essential is a question of fact that

is typically not suitable for resolution on a motion for summary judgment.” Id. (citing Kiphart v.

Saturn Corp., 251 F.3d 573, 585 (6th Cir. 2001)). This case is no exception.

        According to Alfa’s “judgment,” working in the office (as opposed to working remotely)

was an essential function of Brownlow’s position as an “inside claims appraiser.” (Doc. No. 43 at

9–15). Although Alfa admits that nothing in the written job description requires inside claims

appraisers to work in the office (see Doc. No. 43 at 11), Brownlow’s supervisor, Andy Polston,

testified that having inside appraisers work together and “lean on” each other in the office leads to

“better judgment calls and . . . a better estimate.” (Doc. No. 44-8 (Polston Dep.) at 45:1–16).

Polston further testified that having face-to-face interactions with other internal claims appraisers

was sometimes a “necessary” part of the job, and that allowing inside adjusters to work remotely

would cause communication issues and technological difficulties. (Id. at 168:5–17; 171:12–

173:25). Other Alfa employees reiterated these concerns, and further testified that Brownlow was

unable to maintain the same production quantity as his coworkers who worked in the office. (See

Doc. Nos. 44-1 (Ladd Dep.) at 121:13–22; 44-10 (Turner Dep.) at 61:14–62:13, 73:14–22).

Moreover, Ladd informed Brownlow in writing that his position was never considered a “work

from home” position, (Doc. No. 44-6 at 11), and even Brownlow admitted that no inside appraiser

has ever worked from home on a permanent basis, (see Doc. No. 66 ¶ 10). 4 Viewing these facts in




4
  Brownlow admits that Alfa did not allow inside claims adjusters to work remotely even during
the global COVID-19 pandemic. (Doc. No. 68 ¶ 5).
                                                   8

    Case 3:18-cv-01241 Document 80 Filed 03/22/21 Page 8 of 14 PageID #: 1692
the light most favorable to Alfa, a jury could agree that working in the office is essential to

Brownlow’s position, and that he could not perform this essential function while working from

home.

        Brownlow disagrees and emphasizes other evidence to show that in-person attendance was

not an essential function of his job. For example, Polston testified that Brownlow was able to

perform his job remotely and that “he was able to excel a bit more” when he worked from home.

(Doc. No. 44-8 (Polston Dep.) at 172:3–175:16). But more fundamentally, Alfa’s Vice President

of Human Resources Mike Turner testified that “Brownlow was never an inside claims adjuster.

He was always in a position called outside claims adjuster.” (Doc. No. 44-10 (Turner Dep.) at

29:9–30:8 (emphasis added)). This fact, accepted as true for purposes of summary judgment,

would mean that Brownlow’s job description as an “Outside Claims Adjuster” (Doc. No. 48-10 at

23–26) was the same as other non-disabled employees who were regularly allowed to work

remotely. (See Doc. No. 44-1 (Ladd Dep.) at 66:10–21; 44-9 (Babcock Dep.) at 67:20–68:18).

And if other similarly situated employees could perform their jobs remotely, then it would discredit

Alfa’s argument that working in the office was an essential function of Brownlow’s position.

Therefore, if a jury accepted these facts at trial it could find that Brownlow was able to perform

the essential functions of his job while working from home.

        Notwithstanding these numerous factual disputes, both parties also argue that case law in

the Sixth Circuit entitles them to judgment as a matter of law. Upon close inspection their cases

underscore that an employee’s perception of the workplace is critical to gaining an accurate picture

of what the actual workplace is like. For example, Alfa cites EEOC v. Ford Motor Co., 782 F.3d

753, 761 (6th Cir. 2015) (en banc) for the proposition that “an employee who does not come to

work cannot perform any of his job functions, essential or otherwise.” (Doc. No. 43 at 8). But Alfa



                                                 9

   Case 3:18-cv-01241 Document 80 Filed 03/22/21 Page 9 of 14 PageID #: 1693
omits that there are exceptions to this general rule, and that what “[s]eal[ed] the deal” for the Sixth

Circuit in Ford Motor Co. was the employee’s admission that her absences from work made her

unable to perform the essential functions of her job as a resale buyer. 782 F.3d at 763. “That’s

[not] this case.” Id. Similar admissions were made in Pinter v. Mich. Mut. Inc., where it was

undisputed that “travel, face-to-face meetings with clients, an excellent memory, and good

communication skills were essential functions of [the employee’s] job.” No. 3:15-cv-0772, 2018

WL 3632141, at *5 (M.D. Tenn. July 31, 2018) (granting employer’s motion for summary

judgment on employee’s failure-to-accommodate claim because it was undisputed that the

employee “did not request an accommodation of any kind before he was terminated”). Nor does

the Court find Gamble v. JP Morgan Chase & Co. controlling here because, in that case, there was

no indication that either party disputed that “[r]egular attendance was an essential function of

Gamble’s position at JP Morgan.” 689 F. App’x 397, 398 (6th Cir. 2017).

        Brownlow’s cited cases fare no better. In Hostettler v. College of Wooster, the Sixth Circuit

held that summary judgment was inappropriate because “there remain disputes of material fact

over whether [plaintiff] was able to achieve all of her job’s essential functions” without attending

work full-time. 895 F.3d 844, 854–57 (6th Cir. 2018). And in Mosby-Meacham v. Memphis Light,

Gas & Water Div., the Sixth Circuit affirmed a jury verdict because the employee “presented

sufficient evidence supporting a finding that she could perform all the essential functions of her

job remotely for ten weeks.” 883 F.3d 595, 604 (6th Cir. 2018). Thus, contrary to Brownlow’s

arguments, neither Hostettler nor Mosby-Meacham require the Court to grant summary judgment

here.

        In sum, the Court finds that there are genuine factual disputes about whether working in

the office was an essential function of Brownlow’s position. Accordingly, the Court will deny



                                                  10

  Case 3:18-cv-01241 Document 80 Filed 03/22/21 Page 10 of 14 PageID #: 1694
summary judgment for both parties on the issue of whether Brownlow was “otherwise qualified”

for his position, and it will be up to the jury to resolve this issue based on the admissible evidence

and credibility of witnesses at trial.

                2.      Request for a Reasonable Accommodation

        The parties also dispute whether Brownlow’s request to continue working from home

constituted a request for a reasonable accommodation within the meaning of the ADA. A request

for an accommodation “is not reasonable if it requires eliminating an ‘essential’ function of the

job.” Rorrer, 743 F.3d at 1039 (citing 29 C.F.R. § 1630.2(o); 42 U.S.C. § 12111(8)). Given this

standard, the same questions of fact that preclude summary judgment on the issue of whether

Brownlow was otherwise qualified to perform the essential functions of his job while working

remotely, also preclude summary judgment on the issue of whether Brownlow’s request for an

accommodation was reasonable. See Ford Motor Co., 782 F.3d at 763 (citations, internal quotation

marks, and alterations omitted) (“In failure-to-accommodate claims where the employee requests

an accommodation that exempts her from an essential function, the essential functions and

reasonable accommodation analyses run together.”). Thus, the jury will also need to determine at

trial whether Brownlow’s request for an accommodation was in fact reasonable.

                3.      Effect of Brownlow Receiving Long-Term Disability Benefits

        Alfa also contends that Brownlow is not a “qualified individual” under the ADA as a

threshold matter because, to receive long-term disability benefits under Alfa’s insurance policy,

Brownlow must have admitted that he was “unable to perform the material and substantial duties

of [his] regular occupation.” (Doc. No. 43 at 6–7; see also Doc. Nos. 44-12 at 15; 44-6 at 16–17).

Thus, Alfa argues, if Brownlow received long-term disability benefits because he was “unable to

work at all,” then he should be estopped from arguing that he could perform the essential functions

of his job. (Doc. No. 43 at 6–7).

                                                 11

  Case 3:18-cv-01241 Document 80 Filed 03/22/21 Page 11 of 14 PageID #: 1695
       The Court certainly appreciates the logic of this argument, but Alfa has not cited any

evidence about whether Alfa’s long-term disability insurance policy “consider[s] whether an

individual is able to work with reasonable accommodation in determining entitlement to disability

benefits.” See Griffith v. Wal-Mart Stores, Inc., 135 F.3d 376, 380 (6th Cir. 1998) (emphasis

added). On this point, the Sixth Circuit has adopted the Seventh Circuit’s approach as follows:

       The point here is a simple one: When employees (and/or their physicians) represent
       that they are ‘totally disabled,’ ‘wholly unable to work,’ or some other variant to
       the same effect, employers and factfinders are entitled to take them at their word;
       and, such representations are relevant evidence of the extent of a plaintiff's
       disability, upon which an employer may rely in attempting to establish that an ADA
       plaintiff is not a ‘qualified individual with a disability.’ At the same time, because
       the . . . definition of disability . . . [in] most disability insurance plans . . . differs
       materially from the ADA’s definition of a ‘qualified individual with a disability,’
       these representations are not conclusive as to the ADA issue. When a defendant in
       an ADA action relies on such representations as the basis for contending that a
       plaintiff is not a ‘qualified individual,’ the plaintiff is free to come forward with
       additional evidence that shows she could perform the essential duties of a desired
       position with or without reasonable accommodation notwithstanding the fact that
       she might have been deemed disabled under some other statutory or contractual
       framework.

Id. (quoting Weigel v. Target Stores, 122 F.3d 461, 467–68 (7th Cir. 1997)). Weigel makes clear

that to succeed on this argument on summary judgment and at trial, Alfa will have the burden of

production to present evidence that the definition of disability in its long-term disability insurance

policy is the same as that in the ADA. At this juncture, Alfa has not done so. And because

Brownlow has presented evidence that he could perform the essential functions of his job with a

reasonable accommodation, the Court will not grant summary judgment to Alfa solely because

Brownlow qualified for long-term benefits under its insurance policy.

       C.      ADA Retaliation Claim

       In Count III, Brownlow claims that Alfa retaliated against him for exercising his rights

under the ADA. (Compl. ¶ 29). The ADA creates a cause of action for individuals who are

retaliated against for engaging in activity covered by the statute. Rorrer, 743 F.3d at 1046 (citing

                                                   12

  Case 3:18-cv-01241 Document 80 Filed 03/22/21 Page 12 of 14 PageID #: 1696
42 U.S.C. § 12203(a)). Where, as here, there is no direct evidence of retaliation under the ADA,

the familiar McDonnell-Douglas burden-shifting framework applies, and Brownlow must first

establish a prima facie case of retaliation by showing that: (1) he engaged in activity protected

under the ADA; (2) Alfa knew of that activity; (3) Alfa took an adverse action against him; and

(4) there was a causal “but for” connection between the protected activity and the adverse action.

Id. (citation omitted). 5

        It is undisputed that Brownlow made ongoing requests to work remotely as an

accommodation for his disability, and Sixth Circuit case law suggests that good-faith

accommodation requests constitute ADA protected activity regardless of whether they were in fact

reasonable. A.C. ex rel. J.C. v. Shelby Cnty. Bd. Of Educ., 711 F.3d 687, 698 (6th Cir. 2013)

(“Both this circuit and most others agree that requests for accommodation are protected acts” under

the ADA.). Nor is it disputed that Alfa knew of that protected activity. The Court also finds that

Brownlow suffered an adverse employment action when Alfa refused to keep his position open,

and he may have suffered additional adverse employment actions when Alfa rescinded his

accommodation to work from home and required him to take and exhaust FMLA leave. 6




5
  If Brownlow meets this burden, then Alfa “has a burden of production to articulate a
nondiscriminatory reason for its action.” Ford Motor Co., 782 F.3d at 767 (citing St. Mary’s Honor
Ctr. v. Hicks, 509 U.S. 502, 515 (1993)). And if Alfa “meets its burden, [Brownlow] must prove
the given reason is pretext for retaliation.” Id. (citing Hicks at 515).
6
  The Complaint also alleges that Brownlow engaged in protected activity by requesting a transfer
to the Trussville office, and that he suffered an adverse action when Alfa denied that request.
(Compl. ¶¶ 29, 31). Although Brownlow appears to have abandoned this allegation, the Court
nevertheless clarifies that he cannot establish a prima facie case of ADA retaliation based on this
alleged activity because, as a prerequisite to filing a lawsuit under the ADA, an employee must
first file a charge with the EEOC within 300 days of the alleged discriminatory conduct, 42 U.S.C.
§§ 2000e-5(e)(1); 42 U.S.C. § 12117(a). Because Alfa denied Brownlow’s transfer request in early
2016, and Brownlow did not file his EEOC charge until more than 300 days later on December 1,
                                                13

    Case 3:18-cv-01241 Document 80 Filed 03/22/21 Page 13 of 14 PageID #: 1697
        Again, there are genuine disputes of fact regarding the fourth element, which requires

Brownlow to show that his protected activity was a “but-for cause” of Alfa’s alleged adverse

actions. See Ford Motor Co., 782 F.3d at 767. Based on the evidence in the record, a reasonable

jury could find that Brownlow was instructed to take FMLA leave and Alfa refused to keep his

position open because he sought reasonable accommodations under the ADA. On the other hand,

a reasonable jury presented with that same evidence could find that Brownlow was terminated for

his performance issues or abandoned his job because he was not able to attend work on-site. For

these reasons, the Court will deny summary judgment for both parties on Brownlow’s ADA

retaliation claim. 7

IV.     CONCLUSION

        For the foregoing reasons, Alfa’s Motion for Summary Judgment (Doc. No. 42) will be

granted in part, and Brownlow’s Motion for Partial Summary Judgment (Doc. No. 45) will be

denied. The Court will dismiss Brownlow’s Title VII claims, and Brownlow’s remaining ADA

claims will proceed to trial.

        An appropriate order will enter.



                                           ____________________________________
                                           WAVERLY D. CRENSHAW, JR.
                                           CHIEF UNITED STATES DISTRICT JUDGE




2017 (see Doc. No. 1-2), these allegations are time-barred. Moreover, Brownlow does not even
mention his transfer request in his EEOC charge. (See Doc. No. 1-2).
7
 Although Brownlow did not address his ADA retaliation claim in response to Alfa’s motion for
summary judgment, the Court has decided as a discretionary matter not to deem that claim waived
because Brownlow addressed it in his own motion for summary judgment and in his reply. See
Kondaur Cap. Corp. v. Smith, 802 F. App’x 938, 948 (6th Cir. 2020).
                                              14

    Case 3:18-cv-01241 Document 80 Filed 03/22/21 Page 14 of 14 PageID #: 1698
